Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on June 17, 2022. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 4-7, 9-11, 13-16, 18-19, 22 (re-numbered as 1-15) are allowed. 

Claims 2-3, 8, 12, 17, 20-21 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark D. Seegers (Reg. # 75,657) on July 05, 2022.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1.	(Currently Amended) A method, comprising:
	processing, by a first database node, a database transaction that involves writing database records to an in-memory cache of the first database node, wherein the processing includes inserting, into a particular one of a set of probabilistic data structures, database keys that correspond to the database records, wherein the particular probabilistic data structure is associated with a transaction commit number (XCN) of the database transaction, and wherein inserting a given one of the database keys into the particular probabilistic data structure includes:
		applying a hash function to the given database key to identify a particular cache line of a plurality of cache lines included in the given particular probabilistic data structure; and
		inserting the given database key into the particular cache line by setting a set of bits of the particular cache line based on a set of hash values;
	receiving, by the first database node, a request from a second database node, wherein the request specifies an XCN associated with the second database node; and
	sending, by the first database node to the second database node, only those probabilistic data structures having an XCN indicating a time later than the XCN associated with the second database node, wherein the sent probabilistic data structures enable the second database node to determine whether to request, from the first database node, a database record associated with a particular database key; and
	determining, by the first database node, whether to purge the particular probabilistic data structure based on whether there are active transactions associated with the particular probabilistic data structure.

2-3.	(Canceled)

4.	(Previously Presented) The method of claim 1, wherein inserting the database keys includes: 
	in response to the particular probabilistic data structure including a defined threshold number of database keys, the first database node inserting remaining ones of the database keys in another particular one of the set of probabilistic data structures.

5.	(Currently Amended) The method of claim 1, wherein the particular probabilistic data structure is associated with metadata that indicates a number of active transactions for which database keys have been inserted in the particular probabilistic data structure

6.	(Original) The method of claim 5, wherein at least two of the set of probabilistic data structures each include a respective database key inserted as part of processing the database transaction, and wherein the method further comprises:
	in response to committing the database transaction in relation to the in-memory cache, the first database node decrementing, for each of the at least two probabilistic data structures, the number of active transactions associated with that probabilistic data structure.

7.	(Previously Presented) The method of claim 1, further comprising:
	subsequent to the sending, the first database node adding one or more additional probabilistic data structures to the set of probabilistic data structures;
	receiving, by the first database node from the second database node, a database record request for a most recent version of a database record associated with a particular database key; and
	including, by the first database node in a response to the database record request, the one or more additional probabilistic data structures.

8.	(Canceled)

9.	(Previously Presented) The method of claim 1, further comprising:
	writing, by the first database node, one or more of the database records from the in-memory cache to a persistent storage shared between the first and second database nodes; and
	in response to the writing, the first database node determining whether to purge a given one of the set of probabilistic data structures.

10.	(Original) The method of claim 1, wherein at least one of the set of probabilistic data structures is associated with database keys from a plurality of different transactions.

11.	(Currently Amended) A non-transitory computer readable medium having program instructions stored thereon that are capable of causing a first computer system to perform operations comprising:
	processing a database transaction that involves writing database records to an in-memory cache of the first computer system, wherein the processing includes inserting, into a particular one of a set of probabilistic data structures, database keys that correspond to the database records, wherein the particular probabilistic data structure is associated with a transaction commit number (XCN) of the database transaction, and wherein inserting a given one of the database keys into the particular probabilistic data structure includes:
		applying a hash function to the given database key to derive a hash value;
		selecting a particular one of a plurality of cache lines of the particular probabilistic data structure based on the hash value; 
		inserting the given database key in the selected particular cache line by setting a set of bits of the particular cache line based on a set of hash values; and
	receiving a request from a second computer system, wherein the request specifies an XCN associated with the second computer system; and
	sending, to the second computer system, only those probabilistic data structures having an XCN indicating a time later than the XCN associated with the second computer system, wherein the sent probabilistic data structures enable the second computer system to determine whether to request, from the first computer system, a database record associated with a particular database key; and
	determining whether to purge the particular probabilistic data structure based on whether there are active transactions associated with the particular probabilistic data structure.

12.	(Canceled)

13.	(Previously Presented) The non-transitory computer readable medium of claim 11, wherein inserting the database keys in the set of probabilistic data structures includes:
	inserting ones of the database keys in a first one of the set of probabilistic data structures capable of including at least a threshold number of database keys; and
	inserting other ones of the database keys in a second one of the set of probabilistic data structures subsequent to the threshold number being reached for the first probabilistic data structure.

14.	(Previously Presented) The non-transitory computer readable medium of claim 11, wherein the particular probabilistic data structure includes metadata specifying an active transaction count that indicates a number of active transactions for which database keys have been inserted in the particular probabilistic data structure, and wherein the operations further comprise:
	decrementing the active transaction count of the particular probabilistic data structure in response to committing the database transaction.

15.	(Previously Presented) The non-transitory computer readable medium of claim 11, wherein the operations further comprise:
	writing the database records from the in-memory cache of the first computer system to a persistent storage shared between the first and second computer systems; and 
	in response to writing the database records to the persistent storage, determining whether to purge one or more of the set of probabilistic data structures.

16.	(Currently Amended) A method, comprising:
	sending, by a first database node, a request to a second database node, wherein the request specifies a transaction commit number (XCN) associated with the first database node;
	receiving, by the first database node from the second database node, a set of probabilistic data structures having XCNs indicating a time later than the XCN associated with the first database node, wherein the set of probabilistic data structures is usable to determine whether a given database record is not stored within an in-memory cache of the second database node;
	receiving, by the first database node, a request to process a database transaction that involves a particular database key; and
	determining, by the first database node based on the set of probabilistic data structures, whether to request, from the second database node, a most recent version of a database record that is associated with the particular database key, wherein the determining includes:
		applying a hash function to the particular database key to derive a hash value;
		based on the hash value, selecting one of a plurality of cache lines of a particular one of the set of probabilistic data structures;
		applying a separate set of hash functions to the particular database key to derive a set of hash values; and
		determining whether particular bits of the selected cache line that correspond to the set of hash values have been set for the particular database key,
	wherein the second database node is operable to determine whether to purge the particular probabilistic data structure from the second database node based on whether there are active transactions associated with the particular probabilistic data structure.

17.	(Canceled)

18.	(Previously Presented) The method of claim 16, further comprising:
	in response to determining that the particular bits have not been set, the first database node requesting the most recent version of the database record from a persistent storage shared by the first and second database nodes.

19.	(Previously Presented) The method of claim 16, further comprising:
	in response to determining that the particular bits have been set, the first database node sending a request to the second database node for the most recent version of the database record; and
	receiving, by the first database node, a response from the second database node.

20.	(Canceled) 

21.	(Canceled) 

22.	(Previously Presented) The method of claim 1, wherein the inserting of the given database key includes:
	obtaining ownership of the particular cache line such that insertions of database keys other than the given database key are prevented from updating the particular cache line but can update other ones of the plurality of cache lines.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 11, and 16. Particularly the prior art of record fails to teach applying a hash function to the given database key to identify a particular cache line of a plurality of cache lines included in the given particular probabilistic data structure; and inserting the given database key into the particular cache line by setting a set of bits of the particular cache line based on a set of hash values; receiving, by the first database node, a request from a second database node, wherein the request specifies an XCN associated with the second database node; and sending, by the first database node to the second database node, only those probabilistic data structures having an XCN indicating a time later than the XCN associated with the second database node, wherein the sent probabilistic data structures enable the second database node to determine whether to request, from the first database node, a database record associated with a particular database key; and determining, by the first database node, whether to purge the particular probabilistic data structure based on whether there are active transactions associated with the particular probabilistic data structure.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 4-7, 9-10, 13-16, 18-19, 22 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MD I UDDIN/Primary Examiner, Art Unit 2169